PER CURIAM.
We conclude, upon consideration of the record and issues presented, that the compensation order must be quashed and the cause remanded to the deputy for reconsideration, the taking of further evidence if necessary and entry of a new compensation, order in accordance with the opinions of this Court in Stephens v. Winn-Dixie Stores, opinion filed January 25, 1967, and Evans v. Florida Industrial Commission, 196 So.2d 748, opinion filed February 1, 1967.
It is so ordered.
THORNAL, C. J., THOMAS, DREW and O’CONNELL, JJ., and JOHNSON, District Court Judge, concur.